TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00595-CV



                                        RCBS, LP, Appellant

                                                   v.

        ERO International, LLP; Daniel Block; and Halff Associates, Inc., Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-07-001442, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant RCBS, LP has filed an unopposed motion requesting abatement of

this appeal while the parties explore settlement of their dispute. We grant the motion and abate

the appeal until February 12, 2009. If the settlement has been finalized by that date, the parties are

instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement

agreement. If the parties have not finalized their settlement by that date, they are instructed to file a

report informing this Court about the status of the appeal and requesting an extension of

the abatement.
                                           __________________________________________
                                           W. Kenneth Law, Chief Justice


Before Chief Justice Law, Justices Puryear and Pemberton


Abated


Filed: November 14, 2008




                                              2